Case 3:17-cv-00209-BRM-LHG Document 251 Filed 03/04/21 Page 1 of 4 PageID: 9488




 Michael R. Griffinger, Esq.
 Samuel I. Portnoy, Esq.
 GIBBONS P.C.
 One Gateway Center
 Newark, New Jersey 07102-5310
 Tel.: (973) 596-4500
 Fax: (973) 596-0545

       -and-

 James P. Rouhandeh, Esq. (admitted pro hac vice)
 Neal A. Potischman, Esq. (admitted pro hac vice)
 DAVIS POLK & WARDWELL LLP
 450 Lexington Avenue
 New York, New York 10017

 Attorneys for Defendants Novo
 Nordisk A/S, Lars Rebien Sørensen,
 Jesper Brandgaard, and Jakob Riis

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

                                               Master File No. 3:17-cv-209 (BRM)
                                               (LHG )
  IN RE NOVO NORDISK SECURITIES
  LITIGATION                                   CLASS ACTION

                                               ORDER SEALING CERTAIN
                                               DOCUMENTS



       This matter having been brought before the Court on Defendants and

 Plaintiffs’ (collectively, the “Parties”) joint motion to permanently seal certain

 portions of, and certain exhibits filed in support of, the Joint Letter Regarding

 Defendants’ Supplemental Responses to Plaintiffs’ Interrogatories [ECF No. 237],


                                       -1-
Case 3:17-cv-00209-BRM-LHG Document 251 Filed 03/04/21 Page 2 of 4 PageID: 9489




 and the Court having fully considered the Joint Appendix A and supporting

 Certification filed in support of the motion, any submissions in further support of or

 in opposition to the motion, and the record before it, the Court makes the following

 findings:

       THE COURT FINDS that in this matter, a class action in which it is alleged

 that Defendants violated certain federal securities laws, the Parties filed the Joint

 Letter;

       THE COURT FURTHER FINDS in connection with the Joint Letter, the

 Parties have filed certain materials under temporary seal and have identified in Joint

 Appendix A the materials or portions thereof that the Parties seek to keep

 permanently sealed (“Materials”);

       THE COURT FURTHER FINDS that, for the reasons set forth in the Joint

 Appendix A and its Supporting Certification, permanent sealing of the Materials is

 necessary to protect the legitimate public or private interests of the Defendants

 including, without limitation, proprietary or otherwise commercially sensitive

 confidential business information;

       THE COURT FURTHER FINDS that, for the reasons set forth in the Joint

 Appendix A and its Supporting Certifications, clearly defined and serious injury will

 result if the Materials are not permanently sealed including, without limitation, the



                                         -2-
Case 3:17-cv-00209-BRM-LHG Document 251 Filed 03/04/21 Page 3 of 4 PageID: 9490




 public disclosure of proprietary or otherwise commercially sensitive confidential

 business information;

       THE COURT FURTHER FINDS that for the reasons set forth in the Joint

 Appendix A and Supporting Certification, no less restrictive alternative to

 permanently sealing the Materials is available;

       THE COURT FURTHER FINDS that there is no prior order sealing the

 Materials in this Action;

       THE COURT FURTHER FINDS that there are no known Parties or

 nonparties objecting to this sealing request;

       THE COURT FURTHER FINDS that the foregoing conclusions are

 supported by relevant case law holding that the right of public access to court filings

 is not absolute, and may be overcome by a showing such as the one made here. See

 Nixon v. Warner Comms., Inc., 435 U.S. 589, 603 (1978). The Court, upon such a

 proper showing, may in its discretion prevent confidential materials from being

 transmuted into materials presumptively subject to public access. Leucadia, Inc. v.

 Applied Extrusion Techs., Inc., 998 F.2d 157, 166 (3d Cir. 1993).

       THEREFORE, for good cause shown, based on the findings set out above,

 and in order to preserve the confidentiality of the aforementioned information;




                                          -3-
Case 3:17-cv-00209-BRM-LHG Document 251 Filed 03/04/21 Page 4 of 4 PageID: 9491
